10

ii

12

Ls

14

15

16

1/7]

18

LS

20

21

22

23

24

25

26

ay

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.102 Page 1 of 15

P |

RANDY S. GROSSMAN

Acting United States Attorney
ALICIA P. WILLIAMS

Assistant U.S. Attorney
California Bar No. 262823

United States Attorney’s Office
880 Front Street, Room 6293

San Diego, California 92101-8893
Telephone: (619) 546-8917

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 21-cr-00388-JLS

Plaintiee,,
PLEA AGREEMENT
PAOLA GARCIA-MARTINEZ,

Defendant.

 

 

IT IS HEREBY AGREED between the plaintiff, UNITED STATES OF AMERICA,
through its counsel, RANDY S. GROSSMAN, Acting United States Attorney,
and Alicia P. Williams, Assistant U.S. Attorney, and Defendant, PAOLA
GARCIA-MARTINEZ, with the advice and consent of Benjamin Kington,
counsel for Defendant, as follows:
//

//
//
Hat
//
//
//

Def. Initials \ .G:

 

 

 
10

IL.

LZ

Le

14

LS

16

17

18

19

20

al,

22

23

24

Bo

26

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.103 Page 2 of 15

I
THE PLEA

A. THE CHARGE
Defendant agrees to waive Indictment and plead guilty to Count 3

of a three-count Superseding Information charging defendant with:

On or about December 2, 2020, within the Southern District of
California, defendant, PAOLA GARCIA-MARTINEZ, did willfully
and knowingly make a materially false, fictitious, and
fraudulent statement and representation in a matter within the
jurisdiction of the Department of Homeland Security, an agency
of the executive branch of the Government of the United States,
during primary inspection at the San Ysidro, Port of Entry,
PAOLA GARCIA-MARTINEZ represented and stated to a Department
of Homeland Security, United States Customs and Border
Protection Officer that she had nothing to declare. The
statement and representation was false because, as PAOLA
GARCTA-MARTINEZ then and there well knew, she had allowed a
third party to conceal contraband inside her vehicle for the
purposes of smuggling the contraband into the United States;

all in violation of Title 18, United States Code, Section
1001 (a) (2).
Bis DISMISSAL OF COUNT 1 AND COUNT 2.

 

The Government agrees further to (1) move to dismiss Counts 1 and
2 against PAOLA GARCIA-MARTINEZ, without prejudice, when defendant is
sentenced, and (2) not prosecute defendant thereafter on such dismissed
charges unless defendant breaches the plea agreement or the guilty plea
entered pursuant to this plea agreement is set aside for any reason.
Defendant expressly waives all constitutional and statutory defenses to
the reinstatement of any charges dismissed pursuant to this agreement.

C. PRESERVATION OF EVIDENCE

Defendant agrees that, following entry of Defendant’s guilty plea,
the Government need not hold or preserve any evidence seized in
connection with this case. With respect to such seized evidence,
defendant agrees that, following entry of defendant’s guilty plea, the

Government need not preserve, and may destroy, the evidence thirty (30)

Z Def. tnitiars YQ.
21-cr-00388-JLS

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

a5

26

a

28

 

 

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.104 Page 3 of 15

days after the entry of Defendant’s guilty plea. If Defendant believes
that additional time is needed, Defendant will arrange for an extension
by joint written agreement between the parties or by order of the Court,
in which case the Government shall preserve the evidence for the agreed-
upon or judicially mandated period. Furthermore, if the court has issued
a preservation order in connection with any seized evidence, the
defendant agrees to jointly request that the Court lift or revoke the
preservation order following entry of defendant’s guilty plea.

Diss FORFELTTURE

The Defendant further agrees to the administrative and/or civil
forfeiture of all properties seized in connection with this case which
the Defendant agrees are subject to forfeiture to the United States
pursuant to 21 U.S.C. § 881. The Defendant further waives Defendant’s
right to receive timely notice of administrative forfeiture as set forth
in 18 U.S.C. § 983(a) and waives receipt of all notice of forfeiture in
this and all other administrative and civil proceedings. Defendant
waives and disclaims Defendant’s interest, if any, in the properties to
be forfeited as described above. Defendant further agrees not to contest
or to assist any other person or entity in contesting the forfeiture of
the property(ies) seized in connection with this case.

If
NATURE OF THE OFFENSE

A. ELEMENTS EXPLAINED

The offense to which defendant is pleading guilty has the following
elements:

L. Defendant made a false statement in a matter within the
jurisdiction of the Department of Homeland Security,
United States Customs and Border Protection, an agency
of the executive branch of the Government of the United

States;

3 Def. Initials YG.
21-cr-00388-JLS

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.105 Page 4 of 15

2 Defendant acted willfully; that is, Defendant acted
deliberately and with knowledge both that the statement
was untrue and that her conduct was unlawful; and

34 The statement was material to the activities or decisions
of the Department of Homeland Security; that is, it had
a natural tendency to influence, or was capable of
influencing the decisions or activities.

B. ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS

Defendant has fully discussed the facts of this case with defense
counsel. Defendant has committed each element of the crime and admits
that there is a factual basis for this guilty plea. The following facts

are true and undisputed:

‘Lg On or about December 2, 2020, defendant PAOLA GARCIA-
MARTINEZ, applied for admission to the United States via
the San Ysidro, Port of Entry. At the time GARCIA-
MARTINEZ was driving a Silver Ford Fusion.

Dis During the inspection process, Customs and Border
Protection Officer Rodriguez asked GARCIA-MARTINEZ if she
had anything to declare. GARCIA-MARTINEZ? willfully
denied that she had anything to declare that she was
bringing into the United States. GARCIA-MARTINEZ knew
this statement was a materially false, fictitious, and
fraudulent statement and representation. GARCIA-
MARTINEZ acted willfully; that is, GARCIA-MARTINEZ acted
deliberately and with knowledge both that the statement
was untrue and that her conduct was unlawful.
Specifically, GARCIA-MARTINEZ had turned over the vehicle
to a third party for the purposes of concealing
contraband inside the Silver Ford Fusion for GARCIA-
MARTINEZ to smuggle the contraband into the United

SPATS .

Bes The Department of Homeland Security, Customs and Border
Protection is part of the executive branch of the
Government of the United States. Customs and Border

Protection Officers are charged with inspecting people
and items entering the United States. Therefore, GARCIA-
MARTINEZ’s false statement regarding whether she had
anything to declare was material to the activities or
decisions of the Department of Homeland Security; that
is, it had a natural tendency to influence, or was capable
of influencing their decisions or activities.

4, Subsequent inspection of GARCIA-MARTINEZ’s vehicle
revealed that concealed within the vehicle was
4 Def. Initials VG.

21-cr-00388-JLS

 

 

 
10

Ll

12

13

14

1.5

16

17

18

19

20

Zl

22

23

24

25

26

27

28

The

following

De

This

 

 

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.106 Page 5 of 15

approximately 20.12 kilograms (44.35 pounds) of
methamphetamine, a Schedule II Controlled Substance, and
approximately 2.20 kilograms (4.85 pounds) of fentanyl,
a Schedule II Controlled Substance.

5 The parties stipulate and agree that the Sentencing
Guidelines for importation of controlled substances
should apply as set forth in Section X of this Agreement.

Tit
PENALTIES
crime to which Defendant is pleading guilty carries the

penalties:

a maximum 5 years in prison;
a maximum $250,000 fine;
a mandatory special assessment of $100.00 per count; and
a term of supervised release of not more than 3 years.
Defendant understands that failure to comply with any of the
conditions of supervised release may result in revocation of
supervised release, requiring defendant to serve in prison,
upon any such revocation, all or part of the statutory maximum
term of supervised release for the offense that resulted in
such term of supervised release.

IV

DEFENDANT’S WAIVER OF TRIAL RIGHTS
AND UNDERSTANDING OF CONSEQUENCES

guilty plea waives Defendant’s right at trial to:

Continue to plead not guilty and require the Government to
prove the elements of the crime beyond a reasonable doubt;

A speedy and public trial by jury;
The assistance of counsel at all stages of trial;
Confront and cross-examine adverse witnesses;

Testify and present evidence and to have witnesses testify on
behalf of defendant; and

Not testify or have any adverse inferences drawn from the
failure to testify.

 

5 Def. initials 7G:

21-cr-00388-JLS

 
10

LL

LP?

L3

14

15

16

17

18

19

20

21.

oe.

23

24

25

26

Zab

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.107 Page 6 of 15

Defendant has been advised by counsel and understands that because
Defendant is not a citizen of the United States, Defendant's conviction
could subject Defendant to immigration removal proceedings. Defendant
may also be denied United States citizenship and admission to the

United States in the future.
V

DEFENDANT ACKNOWLEDGES NO PRETRIAL RIGHT TO BE
PROVIDED WITH IMPEACHMENT AND AFFIRMATIVE DEFENSE INFORMATION

Any information establishing the factual innocence of Defendant
known to the undersigned prosecutor in this case has been turned: over
to Defendant. The Government will continue to provide such information
establishing the factual innocence of defendant.

If this case proceeded to trial, the Government would be required
to provide impeachment information for its witnesses. In addition, if
Defendant raised an affirmative defense, the Government would be
required to provide information in its possession that supports such a
defense. By pleading guilty, defendant will not he provided this
information, if any, and defendant waives any right to this information.
Defendant will not attempt to withdraw the guilty plea or file a

collateral attack on the existence of this information.
VI

DEFENDANT’S REPRESENTATION THAT GUILTY
PLEA IS KNOWING AND VOLUNTARY

Defendant represents that:

A. Defendant has had a full opportunity to discuss all the facts
and circumstances of this case with defense counsel and has a
clear understanding of the charges and the consequences of
this plea. By pleading guilty, Defendant may be giving up, and
rendered ineligible to receive, valuable government benefits
and civic rights, such as the right to vote, the right to
possess a firearm, the right to hold office, and the right to
serve on a jury. The conviction in this case may subject
Defendant to various collateral consequences, including but

6 Def. Initials VAs
21-cr-00388-JLS

 

 

 
10

LL

12

13

14

15

16

17

18

19

20

21

a2

#3

24

25

26

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.108 Page 7 of 15

not limited to revocation of probation, parole, or supervised
release in another case; debarment from government
contracting; and suspension or revocation of a professional
license, none of which can serve as grounds to withdraw
Defendant’s guilty plea;

Bs No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this
agreement or otherwise disclosed to the court;

Cy No one has threatened Defendant or Defendant’s family to
induce this guilty plea; and,

Biz Defendant is pleading guilty because Defendant is guilty and
for no other reason.

VII

AGREEMENT LIMITED TO U.S. ATTORNEY’S OFFICE,
SOUTHERN DISTRICT OF CALIFORNIA

This plea agreement is limited to the United States Attorney’s
Office for the Southern District of California, and cannot bind any
other authorities in any type of matter, although the Government will
bring this plea agreement to the attention of other authorities if
requested by Defendant.

VIII
APPLICABILITY OF SENTENCING GUIDELINES

The sentence imposed will be based on the factors set forth in
18 U.S.C. § 3553(a). In imposing the sentence, the sentencing judge
must consult the United States Sentencing Guidelines (Guidelines) and
take them into account. Defendant has discussed the Guidelines with
defense counsel and understands that the Guidelines are only advisory,
not mandatory. The Court may impose a sentence more severe or less
severe than otherwise applicable under the Guidelines, up to the maximum
in the statute of conviction. The sentence cannot be determined until
a presentence report is prepared by the U.S. Probation Office and defense
counsel and the Government have an opportunity to review and challenge

the presentence report. Defendant shall request that a presentence
7 Def. Initials at

21-cr-00388-JL5

 

 

 
10

iL

12

13

14

LS

16

17

18

13

20

21

Ae

23

24

25

26

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.109 Page 8 of 15

report be prepared. Nothing in this plea agreement limits the

 

Government's duty to provide complete and accurate facts to the district
court and the U.S. Probation Office.
IX
SENTENCE IS WITHIN SOLE DISCRETION OF JUDGE
This plea agreement is made pursuant to Federal Rule of Criminal
Procedure 11(c) (1) (B). The sentence is within the sole discretion of
the sentencing judge who may impose the maximum sentence provided by
statute. It is uncertain at this time what Defendant's sentence will
be. The Government has not made and will not make any representation
as to what sentence Defendant will receive. Any estimate of the probable
sentence by defense counsel is not a promise and is not binding on the
Court. Any recommendation made by the Government at sentencing is also
not binding on the Court. If the sentencing judge does not follow any

of the parties’ sentencing recommendations, Defendant will not withdraw

 

the plea.
x
PARTIES’ SENTENCING RECOMMENDATIONS
A. SENTENCING GUIDELINE CALCULATIONS

 

Although the Guidelines are only advisory and just one factor the
Court will consider under 18 U.S.C. § 3553(a) in imposing a sentence,
the parties will jointly recommend the following Base Offense Level,

Specific Offense Characteristics, Adjustments, and Departures:

ll! Base Offense Level [USSG § 2D1.1] 38%
[20.12 kilograms of methamphetamine,
and 2.20 kilograms of fentanyl
(Converted Drug Weight 407,900 Kilograms) |]

Zs Importation of Methamphetamine +2
[USSG § 2D1.1(b) (5) ]
(If Defendant is not subject to an
8 Def. Initials V4:
21-cr-00388-JLS

 

 

 
10
LL
12
13
14
15
16
17
18
LY
20
21
22
23
24
Zo
26
27

28

 

 

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.110 Page 9 of 15

adjustment for role under § 381.2)

3: Safety Valve (if applicable) —2k*
[S§ 2D1.1(b) (18) and 5C1.2]

4, Acceptance of Responsibility [$ 3E1.1] «3

Bhi Variance under 18 U.S.C. § 3553 (a) —4kxk

*The actual Base Offense Level (BOL) cannot be determined until a
laboratory has performed a chemical analysis of a sample of the
controlled substance(s), so this calculation is subject to change. At
sentencing, the parties will recommend a BOL consistent with the results
of the laboratory testing of the sample and the weight of the controlled
substance(s) as determined at the time of defendant’s arrest (after
first incorporating a 10% reduction in the overall weight to reflect a
reduction in the weight for packaging and other considerations). If
defendant is determined to be a career offender pursuant to USSG $
4B1.1(a), the applicable base offense level shall be determined pursuant
to USSG § 4Bl.1(b). Furthermore, the defendant will be ineligible for

any role reduction.

*kI£ Defendant meets the requirements for Safety Valve as provided
under USSG §S 2D1.1(b) (18) and 5C1.2 or meets the requirements under
USSG § 5C1.2(a) (2)-(5) and the criminal history requirements as provided
in the First Step Act, the United States will recommend a two-level
reduction of the guidelines and relief from any statutory mandatory

minimum sentence.

*kkThe Government reserves the right to reduce its recommended

variance if defendant does not proceed to sentencing on the first date

9 Def. Initials eb:
21-cr-00388-JLS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

we

24

29

26

27

28

 

 

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.111 Page 10 of 15

set by the Court, unless the parties agree to a continuance or sentencing

is continued on the Court’s own motion.
B. ACCEPTANCE OF RESPONSIBILITY

Despite paragraph A above, the Government need not recommend an
adjustment for Acceptance of Responsibility if Defendant engages in
conduct inconsistent with acceptance of responsibility including, but

not limited to, the following:

1. Fails to truthfully admit a complete factual basis as
stated in the plea at the time the plea is entered, or
falsely denies, or makes a statement inconsistent with,
the factual basis set forth in this agreement;

2. Falsely denies prior criminal conduct or convictions;

3 Ts untruthful with the Government, the Court or probation
officer; or

4, Breaches this plea agreement in any way.

Gi FURTHER ADJUSTMENTS AND SENTENCE REDUCTIONS
INCLUDING THOSE UNDER 18 U.S.C. § 3553

Defendant may request or recommend additional downward adjustments,
departures, or variances from the Sentencing Guidelines under 18 U.S.C.
§ 3553. The Government will oppose any downward adjustments, departures,
or variances not set forth in Section X, paragraph A above.

D. NO AGREEMENT AS TO CRIMINAL HISTORY CATEGORY

The parties have no agreement as to Defendant’s Criminal History
Category.

BE. “FACTUAL BASIS” AND “RELEVANT CONDUCT” INFORMATION

The facts in the “factual basis” paragraph of this agreement are
true and may be considered as “relevant conduct” under USSG § 1B1.3 and

as the nature and circumstances of the offense under 18 U.S.C.

§ 85938) tL} «

10 Def. Initials VA.
21-cr-00388-JLS

 
10
Ll
12
13
14
15
16
17
18
19
20
2i
22
23
24
25
26

2/7

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.112 Page 11 of 15

F, PARTIES’ RECOMMENDATIONS REGARDING CUSTODY

The Government agrees to recommend the greater of: the low end of
the advisory Guidelines range as calculated by the Government after
incorporating a downward variance under 18 U.S.C. § 3553(a) that is the
equivalent of two levels under the Sentencing Guidelines,! or the time
served in custody at the time of sentencing.

G. SPECIAL ASSESSMENT

The parties will jointly recommend that defendant pay a special
assessment in the amount of $100.00 per felony count of conviction to
be paid forthwith at time of sentencing. ‘The special assessment shall
be paid through the office of the Clerk of the District Court by bank
or cashier’s check or money order made payable to the “Clerk,
United States District Court.”

H. SUPERVISED RELEASE

The Government is free to recommend a period of supervised release.
If the Court imposes a term of supervised release, Defendant will not
seek to reduce or terminate early the term of supervised release until
Defendant has served at least two-thirds of the term of supervised
release and has fully paid and satisfied any special assessments, fine,
criminal forfeiture judgment and restitution judgment.

XI
DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK

Defendant waives (gives up) all rights to appeal and to collaterally

attack every aspect of the conviction and sentence. This waiver includes,

but is not limited to, any argument that the statute of conviction or

 

1 This variance is for Defendant’s waiver of indictment during the
judicial emergency declared in Orders of the Chief Judge 18, et seq.,
as well as Defendant's waiver of any claim that this prosecution violates
any prompt presentment or Speedy Trial Act provisions, including Fed.
R. Crim. P. 5 and 5.1 and 18 U.S.C. § 3161.

Def. Initials 2

 

 

11
21-cr-00388-JLS

 
LO

11

12

13

14

15

16

Ll

18

19

21

22

23

24

25

Zits

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.113 Page 12 of 15

Defendant’s prosecution is unconstitutional and any argument that the
facts of this case do not constitute the crime charged. The only
exception is that defendant may collaterally attack the conviction or
sentence on the basis that defendant received ineffective assistance of
counsel.
XII
BREACH OF THE PLEA AGREEMENT

Defendant and Defendant’s attorney know the terms of this agreement
and shall raise, before the sentencing hearing is complete, any claim
that the Government has not complied with this agreement. Otherwise,
such claims shall be deemed waived (that is, deliberately not raised

despite awareness that the claim could be raised), cannot later be made

to any court, and if later made to a court, shall constitute a breach
of this agreement.

Defendant breaches this agreement if defendant violates or fails
to perform any obligation under this agreement. The following are non-
exhaustive examples of acts constituting a breach:

A. Failing to plead guilty pursuant to this agreement;

B. Failing to fully accept responsibility as established in

Section X, paragraph B, above;

Gs Failing to appear in court;

Di, Attempting to withdraw the plea;

E. Failing to abide by any court order related to this case;

Ey Appealing (which occurs if a notice of appeal is filed) or

collaterally attacking the conviction or sentence in violation
of Section XI of this plea agreement; or

G. Engaging in additional criminal conduct from the time of
arrest until the time of sentencing.

If Defendant breaches this plea agreement, Defendant will not be

able to enforce any provisions, and the Government will be relieved of

Le Def. Initials YL. a
21-cr-00388-JLS

 

 

 
10

de.

12

Ls

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.114 Page 13 of 15

all its obligations under this plea agreement. For example, the
Government may proceed to sentencing but recommend a different sentence
than what it agreed to recommend above. Or the Government may pursue
any charges including those that were dismissed, promised to be
dismissed, or not filed as a result of this agreement (Defendant agrees
that any statute of limitations relating to such charges is tolled
indefinitely as of the date all parties have signed this agreement;
Defendant also waives any double jeopardy defense to such charges). In
addition, the Government may move to set aside defendant’s guilty plea.
Defendant may not withdraw the guilty plea based on the Government’s
pursuit of remedies for Defendant's breach.

Additionally, if Defendant breaches this plea agreement: (i) any
statements made by Defendant, under oath, at the guilty plea hearing
(before either a Magistrate Judge or a District Judge); (ii) the factual
basis statement in Section II.B in this agreement; and (iii) any evidence
derived from such statements, are admissible against defendant in any
prosecution of, or any action against, defendant. This includes the
prosecution of the charge(s) that is the subject of this plea agreement
or any charge(s) that the prosecution agreed to dismiss or not file as
part of this agreement, but later pursues because of a breach by the
Defendant. Additionally, Defendant knowingly, voluntarily, and
intelligently waives any argument that the statements and any evidence
derived from the statements should be suppressed, cannot be used by the
Government, or are inadmissible under the United States Constitution,
any statute, Rule 410 of the Federal Rules of Evidence, Rule 11(f) of

the Federal Rules of Criminal Procedure, and any other federal rule.

Aff
//

13 Def. Initials VG.

21-cr-00388-JL5

 

 

 
10

11

12

13

14

LS

16

claw

18

19

20

21

Ze

23

24

25

26

27

28

 

 

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.115 Page 14 of 15

XIII
CONTENTS AND MODIFICATION OF AGREEMENT
This plea agreement embodies the entire agreement between the
parties and supersedes any other agreement, written or oral. No
modification of this plea agreement shall be effective unless in writing
signed by all parties.
XIV
DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
By signing this agreement, defendant certifies that defendant has
read it (or that it has been read to defendant in defendant’s native
language). Defendant has discussed the terms of this agreement with

defense counsel and fully understands its meaning and effect.

//
fi
Pi
fd
fd
//
fd
//
//
Ad
//
//
//
//
//
//

14 Def. Initials La-

21-cr-00388-JLS

 

 
10

dls

1:2

13

14

15

16

17

18

19

20

wil

eae

23

24

295

26

27]

28

Case 3:21-cr-00388-JLS Document 41 Filed 09/09/21 PagelD.116 Page 15 of 15

XV
DEFENDANT SATISFIED WITH COUNSEL
Defendant has consulted with counsel and is satisfied with
counsel’s representation. This is defendant’s independent opinion, and

defendant’s counsel did not advise defendant about what to say in this

regard.
Respectfully submitted,

RANDY S. GROSSMAN
Acting United States Attorney

Cic/z]

DATED /

 

VW40/2\

DATED BENJAMIN KINGTON
Defense Counsel

 

IN ADDITION TO THE FOREGOING PROVISIONS TO WHICH I AGREE, I SWEAR UNDER
PENALTY OF PERJURY THAT THE FACTS IN THE “FACTUAL BASIS” PARAGRAPH ABOVE

ARE TRUE.

0 40/202 “Vaslt Yup

DATED PAOIA GARCIA-MARTINEZ —
Defendant

15 Def. caplediied 1G.
21-cr-00388-JLS

 

 

 
